DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 10 of claim 14, “the reactive material” lacks antecedent basis which makes the claim as a whole indefinite because it is unclear if the phrase was intended to be inherent in the body of the claim.
On line 4 of claim 15, “the container interior” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al (2015/0167893 A1: figures 1-4; paragraphs 13, 18-20, 57-58, 80, 82-83 and 86).
Nishimoto et al teach a method of producing a hollow body (10) for storing gases, the hollow body having a boss part (stock 20) having a projection (flange section 33), the method comprising:  injection molding (paragraph 20) a plastic molded piece (40) around the flange section (33) of the stock main body (30) which is sheathing; pre-heating the stock preform (20) before blow molding (paragraph 58); introducing the heated, sheathed preform into a blow mold (51, 51) by using a support rod (52, figure 4), extruding a tubular parison (55) from a tubular die to extend around the stock preform (20), bringing the tubular parison into contact with the stock material by clamping the dies (51, 51) around the stock material (paragraph 57), after pressing the tubular parison against the heated, stock material, the molded liner is removed from the mold and finally a fiber reinforced plastic layer (FRP) is formed on the outer circumference of the liner body by a filament winding method (paragraph 57).  The metallic stock main body is made porous on the surface by sand-blasting, shot-blasting or the like to increase adhesion between the stock main body and the molded piece, see paragraph 80).  The liner is made of a multi-layer body, see paragraphs 82-86.  The liner can include a polyamide resin (paragraph 86) as a barrier layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al taken together with Lee et al (KR 20090121761 A: figures 7A-7C and the machine translation 7th paragraph of the section under background art).
Nishimoto et al disclose all claimed features except for relative movement of the insert supporting member after extruding the parison between the supported insert and the open blow mold.
Lee et al disclose extruding a tubular parison (200) around an unnumbered insert on nozzle (figure 7a) and then using the nozzle driving device (500) to move the nozzle and the insert down to press the insert onto the inner surface of the tubular parison (figure 7b) and then blow molding the tubular parison to form the liner as illustrated in figure 7c.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Nishimoto et al by using a motive means to move the insert relative to the tubular parison as disclosed by Lee et al for the purpose of pressing the flange portion of the insert against the shoulder of the liner adjacent the relatively skinny neck portion of the liner forming mold.  Such relative vertical movement of the insert allows for improved bonding in relation to a blow mold closing on a fixed insert.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches the method of claim 1 wherein the step of applying internal pressure to the plastic of the tube is performed before the tube is brought into permanent contact with the sheathing on the projection.  The closest prior art (Nishimoto et al) disclose applying fluid pressure after pressing the stock into the tubular parison.  In fact, the reference goes into detail about designing the insert to prevent air from entering the interface between the insert and the preform.  It would go against the reference to pre-blow the tubular parison.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        11/9/2022